Name: 2012/479/EU: Commission Implementing Decision of 14Ã August 2012 amending Decision 2007/777/EC as regards the entries for Israel in the lists of third countries from which certain meat products may be introduced into the Union (notified under document C(2012) 5703) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  Asia and Oceania;  trade;  tariff policy;  foodstuff;  trade policy
 Date Published: 2012-08-17

 17.8.2012 EN Official Journal of the European Union L 219/23 COMMISSION IMPLEMENTING DECISION of 14 August 2012 amending Decision 2007/777/EC as regards the entries for Israel in the lists of third countries from which certain meat products may be introduced into the Union (notified under document C(2012) 5703) (Text with EEA relevance) (2012/479/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8 and point 4 of Article 8 thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (2) lays down rules on imports into the Union and the transit and storage in the Union of consignments of meat products and consignments of treated stomachs, bladders and intestines, as defined in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3). (2) Part 2 of Annex II to Decision 2007/777/EC sets out the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines is authorised, provided that those commodities comply with the treatment referred to in that list. Where third countries are regionalised for the purposes of inclusion in that list, their regionalised territories are set out in Part 1 of that Annex. (3) Part 4 of Annex II to Decision 2007/777/EC sets out the treatments referred to in Part 2 of that Annex, assigning a code to each of those treatments. That Part sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity. (4) Following outbreaks of highly pathogenic avian influenza in certain areas of Israel, Decision 2007/777/EC, as amended by Commission Implementing Regulation (EU) No 532/2012 (4), provides that imports into the Union of meat products and treated stomachs, bladders and intestines of poultry, farmed feathered game, farmed ratites and wild game birds are authorised from the areas of that third country affected by the outbreak only if they have been subjected to the specific treatment D, pursuant to Part 4 of Annex II to Decision 2007/777/EC. The area in Israel affected by the outbreak to which regionalisation for animal health reasons applies is listed in the table in Part 1 of Annex II to that Decision. (5) Israel successfully controlled the outbreaks of highly pathogenic avian influenza according to the submitted information on the favourable disease situation with respect to that disease. In addition, surveillance carried out by the competent authority in Israel during the period which has elapsed since the stamping out of the poultry on the infected poultry holdings and the cleaning and disinfection of those premises did not reveal any further spread of disease. (6) It is therefore appropriate to amend the entries for Israel in Parts 1 and 2 of Annex II to Decision 2007/777/EC in order to authorise imports from the whole territory of Israel into the Union of meat products and treated stomachs, bladders and intestines of poultry, farmed feathered game, farmed ratites and wild game birds which have been subjected to a non-specific treatment A, pursuant to Part 4 of Annex II to Decision 2007/777/EC. (7) Decision 2007/777/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 August 2012. For the Commission John DALLI Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 312, 30.11.2007, p. 49. (3) OJ L 139, 30.4.2004, p. 55. (4) OJ L 163, 22.6.2012, p. 1. ANNEX Annex II to Decision 2007/777/EC is amended as follows: (1) in Part 1, the whole entry for Israel is deleted; (2) in Part 2 the entry for Israel is replaced by the following: IL Israel B B B B A A A B B XXX A A XXX